              Case 3:19-cv-05960-MJP Document 138 Filed 07/27/21 Page 1 of 4



 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8
   MARK HOFFMAN, on behalf of himself and all
 9 others similarly situated,                             Case No. 3:19-cv-05960-MJP
10                                 Plaintiff,
                                                          DECLARATION OF ANTHONY
11                                                        PARONICH IN SUPPORT OF
            vs.
                                                          PLAINTIFF’S UNOPPOSED
12                                                        MOTION FOR PRELIMINARY
   HEARING HELP EXPRESS, INC.,
                                                          APPROVAL OF CLASS ACTION
13 TRIANGULAR MEDIA CORP.,                                SETTLEMENT
   LEADCREATIONS.COM, LLC, LEWIS
14 LURIE, INTRICON, INC., and INTRICON
   CORPORATION,                                           NOTED FOR CONSIDERATION:
15                                                        JULY 27, 2021
                            Defendants.
16

17

18

19          I, Anthony I. Paronich, declare under penalty of perjury:
20          1.    I make this declaration in support of Plaintiff’s Motion for Preliminary Approval of
21 a Class Action Settlement. Except as otherwise noted, I have personal knowledge of the facts

22 set forth in this declaration and could testify competently to them if called upon to do so.

23
            2.    I am an attorney duly admitted to practice in the Commonwealth of Massachusetts,
24
     I am over 18 years of age, and I am competent to testify and make this affidavit on personal
25
     knowledge. I have extensive experience in the prosecution of class actions on behalf of
26
     consumers, particularly claims under the TCPA.
27
     DECLARATION OF ANTHONY PARONICH IN
     SUPPORT OF PLAINTIFF’S UNOPPOSED
     MOTION FOR PRELIMINARY APPROVAL OF                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION SETTLEMENT - 1                                                936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103-8869
     Case No. 3:19-cv-05960-MJP                                              TEL. 206.816.6603  FAX 206.319.5450
                                                                                    www.terrellmarshall.com
                 Case 3:19-cv-05960-MJP Document 138 Filed 07/27/21 Page 2 of 4



 1
             3.      I am a 2010 graduate of Suffolk Law School. In 2010, I was admitted to the Bar
 2
     in Massachusetts. Since then, I have been admitted to practice before the Federal District Court
 3
     for the District of Massachusetts, the Northern District of Illinois, the Eastern District of
 4
     Michigan, the Western District of Wisconsin, the Southern District of Indiana, the First Circuit
 5
     Court of Appeals, the Seventh Circuit Court of Appeals, and the Ninth Circuit Court of Appeals.
 6
     From time to time, I have appeared in other State and Federal District Courts pro hac vice. I am
 7
     in good standing in every court to which I am admitted to practice.
 8
             4.      I was an associate at Broderick Law, P.C. in Boston, Massachusetts from 2010
 9
     through 2016.
10
             5.      I was a partner at Broderick & Paronich, P.C. in Boston, Massachusetts from
11
     2016 through 2019.
12
             6.      In 2019, I started Paronich Law, P.C., focused on protecting consumers in class
13
     action lawsuits.
14
             7.      I have been appointed class counsel in more than 30 TCPA cases, including the
15
     following:
16
            i.       Desai and Charvat v. ADT Security Services, Inc., USDC, N.D. Ill., 11-CV-1925,
17                   a TCPA class settlement of $15,000,000 granted final approval on June 21, 2013.
18         ii.       Jay Clogg Realty Group, Inc. v. Burger King Corporation, USDC, D. Md., 13-cv-
19                   00662, a TCPA class settlement of $8,500,000 granted final approval on April 15,
                     2015.
20
          iii.       Charvat v. AEP Energy, Inc., USDC, N.D. Ill., 1:14-cv-03121, a TCPA class
21                   settlement of $6,000,000 granted final approval on September 28, 2015.
22        iv.        Bull v. US Coachways, Inc., USDC, N.D. Ill., 1:14-cv-05789, a TCPA class
                     settlement finally approved on November 11, 2016 with an agreement for
23
                     judgment in the amount of $49,932,375 and an assignment of rights against
24                   defendant’s insurance carrier.

25         v.        Smith v. State Farm Mut. Auto. Ins. Co., et. al., USDC, N.D. Ill., 1:13-cv-02018,
                     a TCPA class settlement of $7,000,000.00 granted final approval on December 8,
26                   2016.
27
     DECLARATION OF ANTHONY PARONICH IN
     SUPPORT OF PLAINTIFF’S UNOPPOSED
     MOTION FOR PRELIMINARY APPROVAL OF                                    TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION SETTLEMENT - 2                                                  936 North 34th Street, Suite 300
                                                                                  Seattle, Washington 98103-8869
     Case No. 3:19-cv-05960-MJP                                                TEL. 206.816.6603  FAX 206.319.5450
                                                                                      www.terrellmarshall.com
               Case 3:19-cv-05960-MJP Document 138 Filed 07/27/21 Page 3 of 4



 1      vi.        Mey v. Frontier Communications Corporation, USDC, D. Conn., 3:13-cv-1191-
                   MPS, a TCPA class settlement of $11,000,000 granted final approval on June 2,
 2                 2017.
 3
       vii.        Heidarpour v. Central Payment Co., USDC, M.D. Ga., 15-cv-139, a TCPA class
 4                 settlement of $6,500,000 granted final approval on May 4, 2017.

 5     viii.       Abante Rooter and Plumbing, Inc. v. Birch Communications, Inc., USDC, N.D.
                   Ga., 1:15-CV-03562-AT, a TCPA class settlement of $12,000,000 granted final
 6                 approval on December 14, 2017.
 7      ix.        Abante Rooter and Plumbing, Inc. v. Pivotal Payments, Inc., USDC, N.D. Ca.,
 8                 3:16-cv-05486-JCS, a TCPA class settlement of $9,000,000 granted final
                   approval on October 15, 2018.
 9
         x.        In re Monitronics International, Inc., USDC, N.D.W. Va., 1:13-md-02493-JPB-
10                 JES, a TCPA class settlement of $28,000,0000 granted final approval on June 12,
                   2018.
11
        xi.        Thomas Krakauer v. Dish Network, L.L.C., USDC, M.D.N.C., 1:14-CV-333 on
12                 September 9, 2015. Following a contested class certification motion, this case
13                 went to trial in January of 2017 returning a verdict of $20,446,400. On May 22,
                   2017, this amount was trebled by the Court after finding that Dish Network’s
14                 violations were “willful or knowing”, for a revised damages award of
                   $61,339,200. (Dkt. No. 338). The Fourth Circuit Court of Appeals unanimously
15                 affirmed the judgment in May of 2019. Krakauer v. Dish Network, L.L.C., 925
                   F.3d 643 (4th Cir. 2019). The United States Supreme Court rejected certiorari of
16                 this matter in December of 2019. See DISH Network L.L.C. v. Krakauer, 140 S.
17                 Ct. 676 (2019).

18     xii.        Abante Rooter and Plumbing, Inc. v. Alarm.com Incorporated, et. al., USDC, ND.
                   CA., 4:15-cv-06314-YGR, a TCPA class settlement of $28,000,000 granted final
19                 approval on August 13, 2019.
20     xiii.       Charvat v. Carnival Corporation & PLC, et. al., USDC, ND. Ill., 1:13-cv-00042, a
                   TCPA class settlement of $12,500,000 granted final approval in April of 2020.
21

22     xiv.        Loftus v. Sunrun, Inc., USDC, N.D. Ca.., 3:19-cv-1608, a TCPA class settlement
                   of $5,500,000 granted final approval on May 11, 2021.
23

24

25

26

27
     DECLARATION OF ANTHONY PARONICH IN
     SUPPORT OF PLAINTIFF’S UNOPPOSED
     MOTION FOR PRELIMINARY APPROVAL OF                               TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION SETTLEMENT - 3                                             936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     Case No. 3:19-cv-05960-MJP                                           TEL. 206.816.6603  FAX 206.319.5450
                                                                                 www.terrellmarshall.com
              Case 3:19-cv-05960-MJP Document 138 Filed 07/27/21 Page 4 of 4



 1
            I declare under penalty of perjury of the laws of Massachusetts and the United States that
 2
     the foregoing is true and correct, and that this declaration was executed in Plymouth,
 3
     Massachusetts on this 26th day of July, 2021.
 4

 5                                                        /s/ Anthony I. Paronich
 6                                                        Anthony I. Paronich

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DECLARATION OF ANTHONY PARONICH IN
     SUPPORT OF PLAINTIFF’S UNOPPOSED
     MOTION FOR PRELIMINARY APPROVAL OF                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION SETTLEMENT - 4                                                936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103-8869
     Case No. 3:19-cv-05960-MJP                                              TEL. 206.816.6603  FAX 206.319.5450
                                                                                    www.terrellmarshall.com
